Opinion by
Mollison, J.
In accordance with oral stipulation of counsel that the merchandise contained in bales 231 to 245, inclusive, on entry 9045-H, described as bamboo valances with cotton tape, and that contained in bales 6008 to 6214, inclusive, on entry 8819-H, described as natural higo matchstick valances, consists of valances similar in all material respects to those the subject of D. N. & E. Walter & Co. et al. v. United States (43 Cust. Ct. 26, C.D. 2098), the claim of the plaintiff was sustained.